El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Se trata en este caso de una demanda de interdicto para recobrar la posesión en la que se alega por el demandante que es dueño de cierta finca que describe y cuya posesión tiene, en la que el demandado ésta fabricando una casa sin su consentimiento y autorización por lo que solicita del tribunal que ordene al demandado que la destruya y que en lo sucesivo se abstenga de perturbar al demandante en su posesión.
Alega el demandado en este recurso de apelación contra la sentencia que lo condenó que la corte erró al declarar sin lugar la excepción previa que opuso contra la demanda de no aducir becbos determinantes de causa de acción porque no describe la porción de terreno de la finca que el deman-dado está ocupando con la casa que construye de modo que *283en caso de ejecución de la sentencia que se pide pueda ser identificada sin dificultad alguna.
Para que las alegaciones de una demanda de interdicto para recobrar la posesión sean suficientes para determinar una causa de acción es necesario que describa la porción de terreno de que ba sido desposeído por el demandado, de modo que pueda dictarse una sentencia de acuerdo con ella y que pueda ser cumplida por el oficial ejecutivo de la corte. Sin tal especificación no podría saber dicho funcionario la por-ción de terreno cuya posesión debe restituir al demandante. Del Valle v. Rivera, 23 D. P. R. 634; Mejia v. Suárez, 27 D. P. R. 317. Tal alegación es también necesaria para que el demandado sepa de qué tiene que defenderse, pues si bien por ser en este caso pequeña la finca y por alegarse que el terreno lo ocupa el demandado con la casa que estaba fabri-cando pudiera saber el demandado la porción de terreno a que se refiere el demandante, sin embargo la regla debe ser la misma que si se tratara de una finca de gran extensión y de actos que no sean los de fabricar una casa.
En consecuencia de lo expuesto y toda vez que la demanda no describe la porción de terreno ocupada por el demandado, entendemos que al no sostener la corte inferior la excepción previa alegada por el demandado cometió error y que debe ser revocada la sentencia apelada para ulteriores procedi-mientos.

Revocada la sentencia apelada y devuelto el caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente del Toro, y Aso-ciados Wolf y Hutchison.